DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2022 has been entered.

Claim Objections
Claims 1-5, 7-14, 21, and 23 are objected to because of the following informalities:  
Claim 1, line 4, “the” should be inserted before “three or more instruments”.  
Claim 1, line 14, “a support device comprising a counter-adhesive material” should read “the support device comprising the counter-adhesive material”.
Claim 2, line 3, “the interior areas” should read “the one or more interior areas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-14, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 19 of “one or more stationary objects” is indefinite because it is unclear if this limitation is the same as or different than the previously recited “one or more stationary objects”. For examination purposes, it is assumed that this limitation reads “the one or more stationary objects”.
The limitation of claim 1, line 20 of “at least three instruments” is indefinite because it is unclear if this limitation is the same as or different than the previously recited “three or more instruments”. For examination purposes, it is assumed that this limitation reads “the three or more instruments”.
The limitation of claim 1, line 21-22 of “a plurality of instruments” is indefinite because it is unclear if this limitation is the same as or different than the previously recited “three or more instruments”. For examination purposes, it is assumed that this limitation reads “the three or more instruments”.
The limitation of claim 1, line 22 of “one or more stationary objects” is indefinite because it is unclear if this limitation is the same as or different than the previously recited “one or more stationary objects”. For examination purposes, it is assumed that this limitation reads “the one or more stationary objects”.
The limitation of claim 5, line 3-4 that “at least part of the handle component is made of a material…” is indefinite because it is unclear how the handle component can have further limitations when claim 5 previously requires the instrument to lack a ring handle component.
The limitation of claim 21, line 2 of “an adhesive material” is indefinite because it is unclear if this limitation is the same as or different than the previously recited “adhesive material”. For examination purposes, it is assumed that this limitation reads “the adhesive material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 13-14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0124297 (Caris) in view of US 5,391,184 (Rosenthal).
1. Caris discloses a system (system of FIG. 1) for simultaneously maintaining three or more instruments (e.g., 3-4 toy instruments held by straps in FIG. 1, P0009, and P0014) comprising an oral engagement component in a suspended position (FIG. 1, P0014) comprising (1) three more instruments (e.g., 3-4 toy instruments at P0014). Each of the three or more instruments comprising an oral engagement component that is both safe for repeated cleansing and capable of repeated oral use by a mammalian user (FIG. 1, P0009 and P0014). The mammalian user can be an infant (P0009). The system includes the support device (e.g., belt with 3-4 straps at FIG. 1, P0009. and P0014) that is adapted to stably engage one or more stationary objects (e.g., “high chair, care seat, walker” at FIG. 1, P0009), such that when the support device stably engages the one or more stationary objects the support device remains in a fixed location with respect to the mammalian user (FIG. 1, P0009). The support device is (a) configured to stably engage the one or more stationary objects to create one or more surfaces and simultaneously bind the three or more instruments to at least one of the one or more surfaces (e.g., see binding at looped Velcro ends in FIG. 1 and P0021). When an instrument of the three or more instruments is engaged with the support device, the instrument of the three or more instruments is not usable by the mammalian user in more than one orientation (e.g., not usable in more than one orientation with respect to the looped straps since it is secured to the looped straps at FIG. 1 and P0021).
Caris discloses the invention substantially as claimed as discussed above and further discloses each strap of the support device including an adhesive material and a counter-adhesive material (Velcro at FIG. 1 and P0021) but does not disclose each of the instruments has  n adhesive material and the support device has the counter-adhesive material. Rosenthal teaches a system in the same field of endeavor having an instrument (pacifier element) and a support device (bracelet element 10) where an interior area (central recess 25) of the instrument is recessed with respect to a surface of the instrument (FIG. 3-4, col. 2, lns. 39-45) with an adhesive material components (Velcro 26) positioned in the interior area (FIG. 3-4, col. 2, lns. 39-45) in order to releasably attached the instrument to the support device so the instrument can releasably attach to the baby with a securement mechanism on the instrument (col. 2, lns. 46-61). Rosenthal further discloses the adhesive material component comprising a reusable, non-toxic adhesive material and being configured to engage a counter-adhesive material (Velcro 16) on a surface of or contained within the support device (bracelet element 10). The adhesive material component of the instrument and the counter-adhesive material of the support device are configured to repeatedly bind to and release one another, such that when the instrument is bound to the support device the instrument is retained in a suspended position without spontaneous release even when the instrument is subjected to repeated daily use by the mammalian user, dishwashing, or both, for a period of at least about one week and permitting the adhesive and counter-adhesive material to disengage from one another when the user pulls the instrument away from the support device (FIG. 1-2, col. 3, lns. 6-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caris to replace the Veclro looped straps of Caris with a Velcro strap counter-adhesive material and a Velcro instrument as taught by Rosenthal in order to releasably attached the instrument to the support device so the instrument can releasably attach to the baby with a securement mechanism on the instrument.
3. The three or more instruments comprise a teething ring (P0021).
9. Each instrument of the three or more instruments comprises an adhesive material which is incorporated into a material of the instrument structure itself (see Velcro 26 being attached within recess 25 at FIG. 3-4, col. 2, lns. 39-45 of Rosenthal). The adhesive material is capable of exerting or receiving a force through the material of the instrument such that it may adhere to the counter-adhesive material (FIG. 3-4, col. 2, lns. 39-61 of Rosenthal).
13. Each of the three or more instruments is a pet toy (e.g., Caris teaches toys of various types at P0009 which can reasonably be considered a pet toy since pets use these types of toys).
14. The three or more instruments each comprise an indicator (e.g., physical appearance) that indicates when use of the instrument should be discontinued.
21. Each instrument of the three or more instruments comprises an adhesive material residing within a non-exposed interior portion of the instrument (see Velcro 26 being attached within recess 25 at FIG. 3-4, col. 2, lns. 39-45 of Rosenthal). The adhesive material is capable of exerting or receiving a force through the material of the instrument such that it may adhere to the counter- adhesive material (FIG. 3-4, col. 2, lns. 39-61 of Rosenthal).
23. At least part of the surface of the support device is made of a material that is different than the adhesive material (see surface 14 being different than Velcro 16). The surface of the support device has a plurality of areas made of the counter-adhesive material (e.g., two portions of Velcro 16 area) where the plurality of areas made of the counter-adhesive material vary in size (e.g., two portions can have various sizes depending on how the area are defined).
Claim(s) 2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0124297 (Caris) in view of US 5,391,184 (Rosenthal), as applied to claim 1 above, and further in view of US 2008/0215092 (Smith).
Caris discloses the invention substantially as claimed as discussed above and further discloses its instrument has one opening to the interior area, such that the interior area has an exposed area configured to receive the counter-adhesive of the support device when the counter- adhesive material of the support device binds to the adhesive material of the instrument (Caris: FIG. 1- 6, col. 2, lns. 39-45). As such, the modified system does not disclose the instrument having a plurality of openings. Smith teaches a system in the same field of endeavor having an oral engagement instrument (20) and a support device (40) where the oral engagement instrument having a plurality of openings (e.g., securing elements 26 which can be female openings at P0035) for the purpose of engaging the support device with a plurality of openings in the oral engagement instrument to enhance security (FIG. 6; P0032) and as an equivalent of the oral engagement instrument having a single opening (P0032). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified instrument to include a plurality of openings as taught by Smith, in place of a single opening as taught by Rosenthal, since Smith teaches the equivalency of one or more openings and in order to engage the support device with a plurality of openings in the oral engagement instrument to enhance security.
Rosenthal discloses the instrument is a pacifier comprising a guard component (inner portion of base 22), a core or handle component (outer portion of base 22), and a sucking component (nipple 24). The exposed area and the corresponding adhesive material component are contained in the guard component (FIG. 3-4). The instrument lacks a ring handle component (FIG. 1; col. 2, Ins. 33-38). The support device is capable of releasably binding to one or more bar components of a stationary object of a crib or a playpen (capability due to elastic fabric of bracelet of Rosenthal or Caris). The support device has a wrap-around device (bracelet). 
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0124297 (Caris) in view of US 5,391,184 (Rosenthal) and US 2008/0215092 (Smith), as applied to claim 2 above, and further in view of US 4,909,253 (Cook)
Caris discloses the invention substantially as claimed as discussed above but does not disclose the size being no more than 10 inches in size in any dimension. Cook teaches a pacifier in the same field of endeavor having a support device surface (15) no more than 10 inches in size in any dimension (col. 4, Ins. 13-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support device surface of Rosenthal to be no more than 10 inches in size in any dimension as taught by Cook as applicant appears to have placed no criticality on the claimed range (see P0036 and P0044 indicating “may” or the range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and its dependents) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771